Citation Nr: 1221092	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  05-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic post-operative lumbar spine disorder to include degenerative disc disease (hereinafter, "lumbar spine disorder").


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to April 1982 and multiple periods of active duty for training (ACDUTRA), active duty for special work, and inactive duty for training (INACDUTRA) with both the Georgia Army National Guard and the Indiana Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the current appellate clam.

This case was previously before the Board in August 2007, April 2009, February 2010, and June 2011, at which time it was remanded for further development.  Among other things, the Board remanded the case to verify the Veteran's periods of service with the National Guard, and the type of such service that was performed; a VA medical examination to address the nature and etiology of his current lumbar spine disorder; and, most recently, to obtain medical records dated in 1985 from Robbins Air Force Base.  

Despite the foregoing, for the reasons stated below the Board finds that further development is still required for resolution of this case.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the Board regrets the additional delay, for the reasons stated below it has no choice but to once again remand this case.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The Veteran essentially contends that his current lumbar spine disorder was incurred during his service with the National Guard or, in the alternative, was aggravated by the physical training and other activity performed during such duty.  

The Board also observes that various records document a history of back problems originating in 1985, with surgery in August of that year.  Moreover, the records from the August 1985 surgery note the Veteran reported his problems originated in February 1985.  

The Board also notes, however, that the Veteran has a history of non-service, work-related injury to his back, and the record reflects he received workers' compensation for such injury.  It is not clear from the evidence of record whether such compensation was through private insurance, or a state or federal agency; or whether all of the records pertaining to his workers' compensation are on file.  This also requires clarification from the Veteran, as well as a release for any records not currently on file which relate to his workers' compensation.  

The Veteran should also be asked to identify any additional medical records, including records pertaining to recent treatment for his current lumbar spine disorder.  The documentation submitted by the Veteran indicates that at the time of the original injury, the Veteran was referred to a specialist by Dr. Borges.  In addition, it is unclear whether all available records have been submitted for Dr. J. Shortt, Dr. Spivey, Dr. Aguila, Dr. Giron, Dr. Barnes, Dr. Stefanis, Dr. Hartman, and Dr. Weber.  

Finally, the Board notes that the Veteran underwent a VA examination for compensation purposes in May 2010 at which he presented a history of having "injured his low back in 1985 during training installing signal antennae masts" which "involved digging and climbing trees."  He clarified that: he noted a "pop in his low back; was "seen for medical care;" and was "put on light duty for 24 hours."  The VA examining nurse practitioner diagnosed the Veteran with a "history of lumbar degenerative disc disease with 5 subsequent surgeries including laminectomy, discectomy, and L5-S1 fusion."  The examiner commented that: 

I opine that it is at least as likely as not (50/50 probability) that the Veteran's lumbar spine degenerative disc disease existed during his service in the national guard (from 10/17/1984 until 2/1/1998).  RATIONALE FOR OPINION GIVEN:  The documentation reveals that the patient initially injured his low back around 2/1985, which was during his service in the national guard; he then underwent the first surgery around 8/1985 due to a herniated disc, which was most likely caused by some kind of lifting injury.  It was the herniated disc, not merely degenerative disc disease, that led to the first surgery.  This is a result of a spinal injury, not merely degeneration. 

Although, at first glance, it appears the VA examiner's opinion supports the Veteran's claim, the actual wording is ambiguous as to the ultimate resolution of this case.  For example, the examiner indicated that degenerative disc disease existed during National Guard service, but identifies the period from October 1984 to February 1998.  There is no dispute that a chronic lumbar spine disorder was present by the end of this period, that is February 1998.  Moreover, the examiner also added that it seemed the Veteran's back was fine following the 1985 surgery until June 1993, when he re-injured it at a civilian job, which may have led to all his subsequent surgeries.  This suggests that any disability incurred in 1985 had been resolved, and that the current disability is actually due to a non-service, work-related injury.

In view of the foregoing ambiguities, the Board finds that the May 2010 VA examination does not actually answer the key question that is the focus of this case - whether the Veteran's current lumbar spine disorder was incurred or aggravated during active duty for training or whether an injury was incurred or aggravated during inactive duty for training for the National Guard.  Therefore, this examination is not adequate for resolution of this case.  Consequently, the Board concludes that the examination was inadequate and that another examination is warranted in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since a new examination is warranted in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain clarification from the Veteran as to whether the workers' compensation he received for his back was through a private company, or through some state or federal agency.  He should be requested to complete and return any necessary authorization that would allow VA to request the records.

Additionally, the AMC/RO should obtain the names and addresses of all medical care providers who treated the Veteran for back problems.  He should specifically be requested to provide or authorize VA to obtain records from Dr. Borges and any available records that have not already been submitted for Dr. J. Shortt, Dr. Spivey, Dr. Aguila, Dr. Giron, Dr. Barnes, Dr. Stefanis, Dr. Hartman, and Dr. Weber.  After securing any necessary release, the AMC/RO should obtain identified records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be scheduled for a VA spine examination.  The examiner should elicit a medical history from the Veteran including information as to when the original spine injury occurred and if he was on a period of ACDUTRA or INACDUTRA at the time.  

Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater likelihood) that a current lumbar spine disorder was incurred or aggravated during a period of ACDUTRA or whether it is at least as likely as not that his current disability resulted from an injury incurred or aggravated during a period of INACDUTRA.  By aggravation, the Board means a permanent increase in a pre-existing condition that was beyond natural progression.  The Veteran essentially contends that his current lumbar spine disorder was incurred during his service with the National Guard or, in the alternative, was aggravated by the physical training and other activity performed during such duty.  

A complete rationale for any opinion expressed must be provided.  If you are unable to offer an opinion without resorting to speculation, it is essential that you provide an explanation for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  For example, if it cannot be determined from current medical knowledge that a specific in-service injury or disease could possibly cause the claimed condition or the actual cause cannot be selected from multiple potential causes, provide a complete explanation for that determination.  

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2012, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


